      Case 1:03-md-01570-GBD-SN Document 6295 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     6/29/2020


In re:
                                                                     03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                    ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         The Court, having reviewed the Plaintiffs’ June 12, 2020 and June 26, 2020 letters

requesting that this Court enter a certification pursuant to 8 U.S.C. § 1202(f)(1), and, learning

that the Federal Bureau of Investigation (“FBI”) identified certain records concerning Abdullah

al-Jraithen aka Jaithen responsive to Plaintiffs’ subpoena, and that the FBI referred those to

documents to the Department of State and Customs and Border Protection for their review and

that, according to the Department of State, the records are subject to the confidentiality

restrictions of 8 U.S.C. § 1202(f), and, having considered the Plaintiffs’ submission, and the

prior pleadings and proceedings in this litigation, and having determined that the records likely

contain relevant information concerning Jaithen and his employment for Saudi Arabia in 1999 –

2000, including information about Jaithen’s trip to the United States including California in

December 1999 – January 2000, his work passport, and representations made by the Kingdom to

the United States about Jaithen,

         IT IS HEREBY ORDERED that this Court certifies, pursuant to 8 U.S.C. § 1202(f)(1),

that the information contained in the records subpoenaed by the Plaintiffs and in the possession

of the FBI is needed by the Court in the interest of the ends of justice in a case pending before

the Court.
    Case 1:03-md-01570-GBD-SN Document 6295 Filed 06/29/20 Page 2 of 2



SO ORDERED.


June 29, 2020
New York, New York




                                    2
